


EXHIBIT 10.45

 

AMENDMENT TO
CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This AMENDMENT (this “Amendment”) to the Change in Control Severance Agreement
(the “CIC Agreement”), dated as of                        between Interline
Brands, Inc., a Delaware corporation (the “Company”), and
                         (“Executive”) is dated as of December          , 2008.

 

WHEREAS, the Company and Executive wish to amend the CIC Agreement as provided
herein to reflect certain changes required to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:

 

1.             Except as defined herein, capitalized terms used herein shall
have the meanings ascribed to such terms in the CIC Agreement.

 

2.             The definition of “Change in Control” is hereby amended by adding
the following language at the end thereof to read as follows:

 

“Moreover, in the event that payments hereunder would otherwise be considered
“deferred compensation” subject to Section 409A, a Change in Control shall not
be deemed to occur unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder.”

 

3.             The definition of Good Reason is amended by deleting footnote 1.

 

4.             Section 3(c) of the CIC Agreement is hereby amended by deleting
the phrase “Sections 4(a)(i)(B), 4(a)(ii) and 4(b)” contained therein and
replacing it with “Sections 3(a)(i)(B), 3(a)(ii) and 3(b)”.  Section 3(c) of the
CIC Agreement is further amended by adding the following language at the end
thereof to read as follows:

 

“Executive shall execute and deliver such release the Company within 60 days
following the date of Executive’s termination of employment.  Notwithstanding
anything to the contrary in this Agreement, in the event that such payments
hereunder would otherwise be considered “deferred compensation” subject to
Section 409A, any such payments shall not commence until the 61st day following
the Date of Termination.”

 

5.             A new Section 18 of the CIC Agreement is hereby added to read as
follows:

 

--------------------------------------------------------------------------------


 

“18.         Section 409A.

 

(i)            For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.   The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will comply with Section 409A, and this Agreement shall
be administered, interpreted and construed in a manner that does not result in
the imposition of additional taxes, penalties or interest under Section 409A. 
In this regard, the provisions of this Section 18 shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A.   Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and Executive shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of Executive in connection with this Agreement
(including any taxes, penalties and interest under Section 409A), and neither
the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes, penalties or interest.  With respect to the time of payments of any
amounts under this Agreement that are “deferred compensation” subject to
Section 409A, references in this Agreement to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A.  For purposes of Section 409A, each of the payments
that may be made under this Agreement are designated as separate payments.

 

(ii)  Notwithstanding anything in this Agreement to the contrary, if Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and is not “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code, no payments under this Agreement that are “deferred compensation” subject
to Section 409A shall be made to Executive prior to the date that is six months
after the date of Executive’s “separation from service” (as defined in
Section 409A) or, if earlier, Executive’s date of death.  Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day.

 

(iii)          In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverages are described in Section 3(b) are
“deferred compensation” and may not be exempt from U.S. federal income tax,
Executive shall in advance pay to the Company an amount equal to the stated
taxable cost of such coverages for six months (and at the end of such six-month
period, Executive shall be entitled to receive from the Company a reimbursement
of the amounts paid by Executive for such coverages), and any payments, benefits
or reimbursements paid or provided to Executive under Section 3(b) of this
Agreement shall be paid or provided as promptly as practicable, and in all
events not later than the last day of the third taxable year following the
taxable year in which the Executive’s separation from service occurs.

 

(iv)          For the avoidance of doubt, it is intended that any expense
reimbursement made hereunder shall be exempt from Section 409A.  Notwithstanding
the foregoing, if any expense reimbursement made hereunder shall be determined
to be “deferred

 

2

--------------------------------------------------------------------------------


 

compensation” within the meaning of Section 409A, then (i) the amount of the
expense reimbursement during one taxable year shall not affect the amount of the
expense reimbursement during any other taxable year, (ii) the expense
reimbursement shall be made on or before the last day of Executive’s taxable
year following the year in which the expense was incurred, and (iii) the right
to expense reimbursement hereunder shall not be subject to liquidation or
exchange for another benefit.

 

(v)           Any payment by the Company of any Gross-Up Payment provided in
Section 4 of this Agreement will be paid as provided therein but in all events
not later than the end of Executive’s taxable year next following Executive’s
taxable year in which Executive remits the related taxes, and any other
indemnification payment provided in Section 4 of this Agreement shall be paid to
Executive as provided therein but in all events on or before the last day of
Executive’s taxable year following the taxable year in which the taxes that are
the subject of the claim are remitted to the taxing authority or where, as a
result of such claim, no taxes are remitted, by the end of Executive’s taxable
year following Executive’s taxable year in which the claim is completed (if an
audit) or there is a final and nonappealable settlement or other resolution of
the claim.

 

(vi)          If the provisions of this Agreement would cause any amounts
payable under Executive’s employment agreement with the Company to be treated as
“deferred compensation” subject to Section 409A, any such payments that are
conditioned on Executive’s delivery of a release of claims under the terms of
the Employment Agreement shall not commence until the 61st day following
Executive’s termination of employment thereunder.

 

6.             Continuing Effect of CIC Agreement.  Except as expressly modified
hereby, the provisions of the CIC Agreement are and shall remain in full force
and effect.

 

7.             Governing Law.  This Amendment shall be governed by, construed
under, and interpreted in accordance with the laws of the State of Florida
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions or any conflict of laws
provisions of any other jurisdiction which would cause the application of any
law other than that of the State of Florida.

 

8.             Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

By: Michael J. Grebe

 

Its: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Signature page to amendment to
CIC Agreement between the Company and Executive]

 

4

--------------------------------------------------------------------------------
